Filed Pursuant to Rule 424(B)(3) and 424(c) File No. 333-189343 PROSPECTUS SUPPLEMENT NO. 1 KRAIG BIOCRAFT LABORATORIES, INC. 73,853,414 shares of Class A Common Stock This prospectus supplement amends the prospectus dated June 25, 2013 that relates to the resale of up to 73,853,414 shares of the common stock of Kraig Biocraft Laboratories, Inc., a Wyoming corporation, which shares will be offered and sold by the selling shareholder, Calm Seas Capital, LLC, a Nevada limited liability company (“Calm Seas”), pursuant to (i) a “put right” under a letter agreement for an equity line financing, that we entered into with Calm Seas on June 28, 2011 (the “2011 Letter Agreement”), and (ii) a “put right” under a letter agreement for an equity line financing, that we entered into with Calm Seas on April 30, 2013 (the “2013 Letter Agreement” and together with the 2011 Letter Agreement, the “Letter Agreements”). This prospectus supplement is being filed to include the information set forth in (i) Amendment No. 1 to Quarterly Report on Form 10-Q/A filed on December 24, 2014, and (ii) Amendment No. 1 to Annual Report on Form 10-K/A filed on December 24, 2014, which are set forth below. This prospectus supplement should be read in conjunction with the prospectus dated June 25, 2013, which is to be delivered with this prospectus supplement. All of the shares of Common Stock issued to the selling stockholder may be sold by the selling stockholder. It is anticipated that the selling stockholder will sell these shares of Common Stock from time to time in one or more transactions, in negotiated transactions or otherwise, at prevailing market prices or at prices otherwise negotiated (see “Plan of Distribution” beginning on page 18 of the prospectus). We will not receive any proceeds from the sales by the selling stockholder. We will pay all of the registration expenses incurred in connection with this offering, but the selling stockholder will pay any selling commissions, brokerage fees and related expenses. Our shares of Class A common stock are traded on the Over-the-Counter Markets (the “OTCQB”) under the symbol “KBLB.PK.” On January 24, 2014, the closing sale price of our common stock was $0.059 per share. Investing in our Common Stock involves risks. See “Risk Factors” on page5 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement No. 1 is January 27, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-146316 KRAIG BIOCRAFT LABORATORIES, INC. (Exact name of registrant as specified in its charter) Wyoming 83-0459707 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 120 N. Washington Square, Suite 805, Lansing, Michigan 48933 (Address of principal executive offices) (Zip Code) (517) 336-0807 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ There were 606,061,347 shares of the registrant’s common stock, no par value, outstanding as of May 14, 2013. 1 TABLE OF CONTENTS Page PART I - Financial Information Item 1. Financial Statements. F-2 Condensed Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 (Restated) F-2 Condensed Statements of Operations for the three months ended March 31, 2013 and 2012 (Unaudited) and for the period from April 25, 2006 (Inception) to March 31, 2013 (Restated)(Unaudited) F-3 Condensed Statement of Changes in Stockholders’ Deficit for the period from April 25, 2006 (Inception) to March 31, 2013 (Restated)(Unaudited) F-4 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (Unaudited) and for the period from April 25, 2006 (Inception) to March 31, 2013 (Restated)(Unaudited) F-5 Notes to Condensed Financial Statements (Restated)(Unaudited) F-6 - F-24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 4. Controls and Procedures 7 PART II - Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 4. Submission of Matters to a Vote of Security Holders 8 Item 6. Exhibits. 9 Signatures 10 Exhibits/Certifications 2 Back to Table of Contents Explanatory Note As previously reported in the current report on Form 8-K filed by Kraig Biocraft Laboratories, Inc., aWyoming corporation (the “Company”) with the SEC on November 7, 2013, on November 6, 2013, the Board of Directors of the Company, concluded, based on the recommendation of management, that issuance of certain warrants to purchase 10,000,000 shares of common stock (the “Warrants”) to a consultant valued at $400,000 using the Black-Scholes option pricing model had not been accounted for in the financial statements of the Company for the fiscal year ended December 31, 2012, which financial statements should therefore be restated to correct this error. Consequently, the condensed financial statements of the Company for the fiscal quarters ended March 31, 2013 and June 30, 2013 included in the Company’s quarterly reports on Form 10-Q filed with the Commission on May 15, 2013 and August 19, 2013, respectively, contained the same error. The Company is filing this Amendment No. 1 to Quarterly Report on Form 10-Q/A (the "Amended Filing") to our Quarterly Report on Form 10-Q for the quarter ended March 31, 2013, originally filed with the Securities and Exchange Commission (the "SEC") on May 15, 2013 (the "Original Filing"), to include its restated financial statements for the fiscal quarter ended March 31, 2013. Except as described above, no other changes have been made to the Original Filing and have not been included in this Amended Filing. In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, new certifications by our Principal Executive Officer, and Principal Financial Officer and Principal Accounting Officer are filed as Exhibits 31.1 and 32.1. This Amended Filing does not reflect events that occurred after the Original Filing or modify or update those disclosures affected by subsequent events. This Amended Filing should be read in conjunction with the Original Filing and the Company's other filings made with the SEC subsequent to the filing of the Original Filing. PART 1 -FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Kraig Biocraft Laboratories, Inc. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 4 CONDENSED BALANCE SHEETS AS OF MARCH 31, 2013 (UNAUDITED) AND DECEMBER 31, 2012 (RESTATED). PAGE 5 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2, 2006 (INCEPTION) TO MARCH 31, 2013 (RESTATED) (UNAUDITED). PAGES 6 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM APRIL 25, 2006 (INCEPTION) TO MARCH 31, 2013 (RESTATED) (UNAUDITED). PAGE 7 CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2, 2006 (INCEPTION) TO MARCH 31, 2013 (RESTATED) (UNAUDITED). PAGES 8-29 NOTES TO CONDENSED FINANCIAL STATEMENTS (RESTATED) (UANUDITED). 3 Back to Table of Contents Kraig Biocraft Laboratories, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS March 31, 2013 December 31, 2012 (Unaudited) (Restated) Current Assets Cash $ $ Prepaid expenses Loan receivable Interest receivable Total Current Assets Property and Equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Current portion of loan payable Royalty agreement payable - related party Accrued expenses- related party Loan payable - related party - Total Current Liabilities Long Term Liabilities Convertible note payable - net of debt discount Loan payable, net of current portion Total Liabilities Commitments and Contingencies Stockholders' Deficit Preferred stock, no par value; unlimited shares authorized, none issuedand outstanding - - Common stock Class A,no par value; unlimited shares authorized, 605,176,913 and 603,269,838 shares issued and outstanding, respectively Common stock Class B,no par value; unlimited shares authorized, no shares issued and outstanding - - Common Stock Issuable, 1,122,311 and 1,122,311 shares, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) . Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ 4 Kraig Biocraft Laboratories, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Period from April 25, For the Three Months Ended (Inception) to March 31, March 31, March 31, (Restated) Revenue $
